DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words (37 CFR 1.72).  See MPEP § 608.01(b).  The second paragraph with the words “[Selected Figure] FIG 2” should be deleted.
The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Information Disclosure Statements
The lined through items are all foreign language documents with no provided English Language abstracts, translations (machine or full), or disclosure of their relevance.  While it is suspected that many of these correlate to US PGPUBs, Applicants have not provided any direct linkage and, as such, these foreign language documents have not been considered.  Should Applicants desire to have these documents considered they are suggested to resubmit them on an IDS (no need to send the patent documents), as well as either corresponding English language Abstracts or Machine Translations, or – in the notes section – a listing of which US published document is the English language equivalent of the foreign language document.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the soft magnetic metal particles having the claimed Fe, Si and Cr content, does not reasonably provide enablement for the multilayer coil component possessing the claimed content (which would include both the coil and resin percentages).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by clarifying in the claims that, “wherein in the soft magnetic metal particles a content of Fe is…”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 5, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsuura et al. (U.S. Patent App. No. 2014/0132383 A1).
Regarding claim 1, Matsuura et al. disclose a multilayer coil electronic component (Title; Abstract; Figures) comprising an element in which a coil conductor and a magnetic element body are laminated (ibid), wherein the magnetic element body includes soft magnetic metal particles (at least Paragraph 0009 and abstract: termed ‘metal grains’) and a resin (abstract: “resin material), the resin fills a space between the soft magnetic metal particles (abstract: filling voids), each of the soft magnetic metal particles has a soft magnetic metal particle core and an oxide film covering the soft magnetic metal particle core (abstract: oxide film on surface of magnetic metal grains).

prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
	In the instant case, while Matsuura et al. fails to explicitly disclose the elements making up the oxide coating, they do disclose that the magnetic metal gains possess Si, i.e. Fe-Si-M, and that the oxide is “constituted by an oxide of the soft magnetic alloy”.  This would naturally lead to Fe-Si-M-oxide, or a film possessing FeOx components, SiOx components, and MOx components.  The process used (annealing in an oxygen containing atmosphere ~ see Paragraph 0041) is art recognized to form SiOx components, as well as MOx components and the reported FeOx components (see pertinent prior art, as well as the art cited below).
	Therefore, in addition to the above disclosed limitations, the presently claimed property that the oxide coating film would include “an oxide including Si” would have inherently been present because Matsuura et al. explicitly desires that the oxide is an ‘oxide of the soft magnetic alloy’ and disclose that the alloy is an Fe-Si-M alloy, as well as teaching that the oxide is formed using annealing processes known to produce films possessing oxides of Si when annealing similar magnetic materials.
	Regarding claim 5, similar to the above, Matsuura et al. disclose a coil component and magnetic particles in a resin, wherein the Fe content of the magnetic metal particles and the Si content of the magnetic metal particles meet the claimed limitations (Paragraphs 0027 – 0031).  Matsuura et al. further ibid).
	Regarding claims 12 and 14, Matsuura et al. disclose Fe-Si particles (see citations above).
	Regarding claims 15 and 17, Matsuura et al. disclose resins meeting the claimed limitations (at least Paragraph 0010).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 11, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. as applied above, as evidenced by Inoue et al. (U.S. Patent App. No. 2002/0097124 A1).
Matsuura et al. is relied upon as described above.
Regarding claims 6 and 8, Matsuura et al. fails to disclose the void percentage, though clearly recognizes the importance of having voids since the resin needs to fill at least 15% of the voids to achieve the desired invention (see Paragraph 0010 and example).  Regarding claims 9 and 11, Matsuura et al. disclose D50 values meeting the claimed limitations (Paragraph 0046) but fails to teach the claimed D90 range.  Regarding claims 18 and 20, Matsuura et al. disclose the importance of having the resin fill at least 15% of the void spaces, but fails to teach the relative mass percent of the resin compared to the total mass of the coil + magnetic layer laminate.  Furthermore, the Examiner points to Inoue et al. which teaches a packing ratio of the magnetic metal particles to be 65 – 90 vol%, which would mean the space volume percentage would be 10 – 35% given that Matsuura et al. recognizes that the resin is filling in the voids/space volume (i.e. 15% or more of this 10-35 vol% would be occupied by the resin).  The Examiner notes that the present claims do not distinguish between unoccupied space and space filled with the resin, both of which would read on claims 6 and 8.
see citations above).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the amount of the void space in the laminate, the D90 size value of the particles, and the mass percent resin overall meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 – 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. as applied above in Paragraph No. 8, and further in view of Ishida et al. (U.S. Patent App. No. 2017/0162307 A1), as further evidenced by Inoue et al. (‘124 A1).
Claims 1 – 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. as applied above in Paragraph No. 10, and further in view of Ishida et al. (U.S. Patent App. No. 2017/0162307 A1), as further evidenced by Inoue et al. (‘124 A1).
Matsuura et al. (and Inoue et al.) are relied upon as described above.
Regarding claim 1, while the Examiner maintains that there is sufficient evidence supporting the position of inherency of an oxide of Si in the oxide coating, the Examiner acknowledges that Matsuura et al. fails to explicitly disclose the coating comprising an oxide of Si.
However, Ishida et al. teach forming a similar magnetic metal core particle (Abstract and Paragraph 0064), wherein the oxide coating around the core is preferably selected from materials including oxides of Si (at least Abstract and Paragraphs 0066 – 0067), wherein the use of such coatings allows for magnetic cores of high permeability and electrical resistance, while having sufficient density (Paragraphs 0006 – 0008).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Matsuura et al. to utilize oxide coatings meeting the claimed limitations as taught by Ishida et al., since using such a coating allows for the formation of magnetic cores of high permeability and electrical resistance, while having sufficient density.
Regarding claim 2, Ishida et al. disclose coatings meeting the claimed thickness ranges (Paragraph 0062).
Regarding claims 3 and 4, Ishida et al. teach that the magnetic metal material need not be Fe-Si-M, but can just be FeNi, FeCo, etc. I.e., the Examiner deems that Fe-Si-M metal core material and Fe-based magnetic metal core materials not including Si are known functional equivalents in suitable magnetic metal core materials for core-shell magnetic particles used in magnetic core/coil laminates, as taught by Ishida et al. above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, FeNi, FeCo and FeSi-M are functional equivalents in the field of suitable magnetic metal core materials, all of which can be coated by oxides of Si per the teachings of Ishida et al. above.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 6 and 7, Matsuura et al. fails to disclose the void percentage, though clearly recognizes the importance of having voids since the resin needs to fill at least 15% of the voids to achieve the desired invention (see Paragraph 0010 and example).  Regarding claims 9 and 10, Matsuura et al. disclose D50 values meeting the claimed limitations (Paragraph 0046) but fails to teach the claimed D90 range.  Regarding claims 18 and 19, Matsuura et al. disclose the importance of having the resin fill at least 15% of the void spaces, but fails to teach the relative mass percent of the resin compared to the total mass of the coil + magnetic layer laminate.  Furthermore, the Examiner points to Inoue et al. which teaches a packing ratio of the magnetic metal particles to be 65 – 90 vol%, which would mean the space volume percentage would be 10 – 35% given that Matsuura et al. recognizes that the resin is filling in the voids/space volume (i.e. 15% or more of this 10-35 vol% would be occupied by the resin).  The Examiner notes that the present claims do not distinguish between unoccupied space and space filled with the resin, both of which would read on claims 6 and 7.
In all of the above, Matsuura et al. teach and/or recognize that the amount of the claimed parameter (void volume, D90, and resin mass) can be varied to effect the insulating and magnetic properties of the laminated body (see citations above).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the amount of the void space in the laminate, the D90 size value of the particles, and the mass percent resin overall meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 12, 13, 15 and 16, these limitations are met for the reasons previously cited with regard to claims 12 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 31, 2021